IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE           FILED
                     JANUARY SESSION, 1998         June 24, 1998

                                               Cecil W. Crowson
CHARLES D. PRICE,         )                  Appellate Court Clerk
                              C.C.A. NO. 01C01-9702-CR-00042
                          )
      Appe llant,         )
                          )
                          )   DAVIDSON COUNTY
VS.                       )
                          )   HON . SETH N ORM AN
STATE OF TENNESSEE,       )   JUDGE
                          )
      Appe llant.         )   (Habea s Corpu s - Relief)



FOR THE APPELLANT:            FOR THE APPELLEE:

THOMAS A. LONGABERGER         JOHN KNOX WALKUP
300 James Robertson Parkway   Attorney General and Reporter
Nashville, Tn 37201
                              ELLEN H. POLLACK
                              Assistant Attorney General
                              450 James Robertson Parkway
                              Nashville, Tn 37243

                              VICTOR S. JOHNSON
                              District Attorney General

                              STEVE DOZIER
                              Assistant District Attorney
                              Washington Sq., Ste. 500
                              222-2n d Aven ue No rth
                              Nashville, TN 37201-1649



ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                 ORDER

      On November 17, 1995, Appellant, Charles D. Price, en tered a g uilty plea

to being a habitual motor vehicle offender. After the plea, but before sentencing,

Appellant broke his back. As a result of requiring medical care and physical

therap y to help him recove r from his accident, Appellant agreed to a three year

and one day sentenc e so that he co uld be sent to the Special Ne eds Facility.

Appellant began serving his sentence November 20, 1995. He was granted

parole on Febru ary 7, 1997, but was reincarcerated after a parole violation on

March 4, 1997. Appellant filed a writ of habeas corpus in the trial court, claiming

that the se ntenc e imp osed in his ca se wa s illegal in that he was im properly

sentenced as a Ra nge II offen der. App ellant was released from sta te custo dy in

November 30, 1997.



      It is a we ll-established principle of law that the remedy of habeas corpus

is limited in scop e as w ell as relief. Archer v. State, 851 S.W.2d 157, 161-

162(Tenn. 1993). As the Sup reme C ourt held in Archer v. State, a proper petition

for habe as co rpus re lief ma y be bro ught a t any tim e, while the pe titioner is

incarcerated to contest a void judgment or an illegal confinement. The remedy of

a habeas writ is limited to cases where the judgment is void or the term of

imprisonment has expired. Further, "the only relief that can be given a prisoner

in a state ha beas c orpus p roceed ing is relea se." State v. Warren, 740 S.W .2d

427, 42 8 (Ten n. Crim. A pp.198 6).




                                        -2-
       As a general rule, Tennessee courts will not e ntertain a case that is moot.

A case will genera lly be considered moot if it no longer se rves as a me ans to

provide relief to the pre vailing party. See McIntyre v. Traughber, 884 S.W.2d

134, 137 (Tenn. App. 1994).         The two most recognized exceptions to the

mootness rule include issues of great public interest and importance to the

administration of justice and is sues capa ble of repetition yet evading review. Id.

Whether to take up cases that fit into one of the recognized exceptions to the

mootn ess do ctrine is disc retionary w ith the app ellate cou rts. Id.



              It is apparent that the instant case is moot since Appellant is no

longer in state custody. Moreover, from our review of the record, it does not

appear that this case falls within one of the exceptions to the mootness doctrine.



              IT IS, THER EFOR E, ORD ERED by the Court that the above-styled

appeal is hereby dismissed pursuant to Court of Criminal Appeals Rule 20.

Costs are taxed to the state.




                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE

                                          -3-